Exhibit 10.51
EXTERRAN HOLDINGS, INC. AWARD NOTICE
TIME-VESTED NON-QUALIFIED STOCK OPTION
FIRST AMENDMENT
          THIS FIRST AMENDMENT TO THE EXTERRAN HOLDINGS, INC. AWARD NOTICE FOR
TIME-VESTED NON-QUALIFIED STOCK OPTION (the “Amendment”) is entered into by and
between Exterran Holdings, Inc., a Delaware corporation (the “Company”), and
Stephen A. Snider (the “Participant”).
W I T N E S S E T H:
          WHEREAS, the Company previously granted to the Participant, on
March 4, 2008, a non-qualified stock option to purchase 52,725 shares of common
stock of the Company under the Exterran Holdings, Inc. Amended and Restated 2007
Stock Incentive Plan (the “Plan”) at an exercise price of $67.30 per share,
pursuant to the terms and conditions of an Award Notice for Time-Vested
Non-Qualified Stock Option (the “Award Notice”) and the Plan; and
          WHEREAS, subject to the consent of the Participant, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) may, in its
sole discretion, amend an outstanding Award Notice from time to time in any
manner that is not inconsistent with the provisions of the Plan; and
          WHEREAS, the Committee has determined that the Participant’s
termination of employment with the Company (other than due to Cause, death or
Disability) shall constitute “Retirement” under the Plan; and
          WHEREAS, the Committee and the Participant desire to amend the Award
Notice to make certain changes with regard to the vesting and exercise
provisions of the Award Notice;
          NOW, THEREFORE, effective as of October 27, 2008, the Award Notice is
hereby amended as follows:
     1. Section 5(a) of the Award Notice is hereby amended to read as follows:
     “(a) Termination as a Result of Death, Disability, or Retirement. The
unvested portion of your Award will immediately vest in full and become
exercisable, and you (or your legal representative) will be entitled to exercise
the vested portion of your Award at any time prior to the Expiration Date or, if
earlier in the case of death or Disability, the expiration of 2 years after the
date of your termination due to death or Disability.”

1



--------------------------------------------------------------------------------



 



     2. The Award Notice shall remain in full force and effect and, as amended
by this Amendment, is hereby ratified and affirmed in all respects.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment effective
as of October 27, 2008.

                  EXTERRAN HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
      Stephen M. Pazuk    
 
      Chairman, Compensation Committee    
 
                PARTICIPANT    
 
                          Stephen A. Snider    

3